Hammond, J.
The exceptions were duly filed, and the only question is whether “ notice thereof ” was given as required by law.
“ Exceptions shall be reduced to writing and filed with the clerk, and notice thereof shall be given to the adverse party . . . within twenty days after the verdict is rendered.” R. L. c. 178, § 106. Rule 47 of the Superior Court. The notice “ shall be in writing.” Rule 29 of the Superior Court.
A sending to the adverse party by mail of a copy of the bill of exceptions, without any signature of counsel, without any accompanying letter and without any “ memorandum or statement as to the filing thereof,” plainly comes far short of a notice that any bill, much less any properly signed bill, has been filed.

Exceptions overruled.